internal_revenue_service number release date index number --------------------------------- ------------------------------------ ----------------------------------------- ----------------------- ------------------------------------------------------------ ----------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc psi b04 plr-132459-15 date date legend grantor son trust grandson grandson’s family_trust great-grandsons’ trust great-granddaughters’ trust great-grandson court order date date date date date date date a b c d e f g -------------------- ----------------- -------------------------------------------------------- ---------------------------------- ---------------------- --------------------------------------- ------------------- ------------------- ------------------ ------------------------------------------------- -------------------------- ------------------------ ----------------------- ------------------------ ------------------ -------------------------- -------------------- ---- ---- ---- ---- --- ------ ------ plr-132459-15 dear ------------ this letter responds to the letter from your authorized representatives dated date requesting rulings respecting the federal income gift and generation-skipping_transfer gst tax consequences of the reallocation of property from one trust to another trust pursuant to a settlement agreement the facts submitted and the representations made are as follows on date a date prior to date grantor and her son son created an irrevocable_trust trust for the benefit of son son’s wife son’s children and the lawful issue of son’s children article iv of trust provides that during son’s lifetime son is to receive all of the net_income of trust at least annually after son’s death all of the net_income of trust is to be distributed in amounts set forth in trust to son’s wife and son’s children in the event of the death of a child of son who is survived by lawful issue the lawful issue are to receive the net_income allocated to their deceased parent article vi provides that trust terminates upon the death of the last to die of a group of named persons article vii provides that upon termination the trust corpus is to be distributed among the then living lawful children of son born after the creation of trust and the then living lawful issue of the lawful children of son born after the creation of trust per stirpes trust was partitioned after litigation pursuant to a settlement agreement and court order dated date a date after date into six separate successor family trusts for the benefit of the sons of son and their respective lawful issue one of the successor trusts is for the benefit of grandson grandson’s family_trust on date the service issued a private_letter_ruling that concluded that this partition did not cause trust or any of the successor trusts including grandson’s family_trust to be subject_to income gift or gst taxes grandson has sons and daughters litigation ensued regarding whether the daughters were the lawful issue of grandson this litigation ended with settlement agreement dated date and court order dated date pursuant to the date settlement agreement and the date court order grandson’s family_trust was partitioned into two trusts one for the benefit of grandson’s sons great-grandsons’ trust and one for the benefit of grandson’s daughters great-granddaughters’ trust on date the service issued a private_letter_ruling that concluded that this partition did not cause grandson’s family_trust or the two successor trusts to be subject_to income gift or gst taxes on date great-grandson died without leaving lawful issue paragraph b of attachment ix to the date settlement agreement provides that in the event a son or plr-132459-15 daughter dies without leaving lawful issue prior to the termination of the trusts great- grandsons’ trust and great-granddaughters’ trust the assets and liabilities of the trusts are to be reallocated to reflect new partition ratios between the trusts pursuant to paragraph c of attachment ix to the date settlement agreement it is represented that the adjustment in assets and liabilities will be accomplished by the reallocation in_kind of a proportionate interest in each separate asset and related liabilities of great-grandsons’ trust in order to replicate the original partition process of the assets and liabilities of grandson’s family_trust between great- grandsons’ trust and great-granddaughters’ trust or to the extent that a reallocation in_kind is not possible by the reallocation of cash prior to the death of great-grandson the partition ratios between great- grandsons’ trust and great-granddaughters’ trust were a and b respectively as a result of the death of great-grandson without leaving lawful issue and under the date settlement agreement great-grandsons’ share of the assets and liabilities from great- grandsons’ trust is to be reallocated to reflect the new partition ratios of c and d great-grandson’s contingent_remainder interest equals e percent of great-grandsons’ trust one half of which will be transferred to great-granddaughters’ trust in certain cases it may not be possible or feasible to divide an asset in great- grandsons’ trust as part of the reallocation paragraph b of attachment ix to the date settlement agreement provides that the trustees of great-grandsons’ trust will contribute the reallocated assets that are incapable of being divided to an llc in exchange for percent of the interest in the llc the llc will assume or take the transferred assets subject_to any existing liabilities the llc will not elect to be classified as an association and therefore as a single member llc will be disregarded as an entity separate from its owner for federal tax purposes pursuant to the date settlement agreement the llc interests will then be partitioned such that great- grandsons’ trust owns f percent of the total ownership interests in the llc and great- granddaughters’ trust owns g percent of the total ownership interests in the llc the llc’s operating_agreement will provide that at such time as the llc assets become divisible the llc will be liquidated and the assets transferred outright to great- grandsons’ trust and to great-granddaughters’ trust it is represented that no additions constructive or actual have been made to trust grandson’s trust great-grandsons’ trust or great-granddaughters’ trust while they existed or since their creation the following rulings have been requested the reallocation of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust as a consequence of the death without lawful issue of great-grandson including the transfer of certain non-divisible assets by great- plr-132459-15 grandsons’ trust to an llc in compliance with the date settlement agreement attachment ix and the date court order will not cause great-grandsons’ trust or great-granddaughters’ trust to be subject_to gst tax under sec_2601 the reallocation of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust as a consequence of the death without lawful issue of great-grandson including the transfer of certain non-divisible assets by great- grandsons’ trust to an llc in compliance with the date settlement agreement attachment ix and the date court order will not give rise to a gift under sec_2501 by any of the parties to the date settlement agreement the reallocation of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust as a consequence of the death without lawful issue of great- grandson not including the transfer of certain non-divisible assets by great- grandsons’ trust to an llc in compliance with the date settlement agreement attachment ix and the date court order will not cause a taxable sale exchange or disposition of an asset whether or not capital by any of the parties to the date settlement agreement the transfer by great-grandsons’ trust of certain non-divisible assets to an llc as a result of the partition of certain assets from great-grandsons’ trust to great- granddaughters’ trust in compliance with the date settlement agreement attachment ix and the date court order will not cause any party to recognize income under sec_61 and will not cause a taxable sale exchange or disposition of an asset whether or not capital by any of the parties to the date settlement agreement no gain_or_loss will be recognized by great-grandsons’ trust on the transfer of assets to an llc in exchange for all of the ownership_interest of the llc and the assumption by the llc of or taking of the transferred assets subject_to any existing liabilities ruling_request sec_2601 imposes a tax on every gst made after date sec_2611 defines a gst as a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added plr-132459-15 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of a_trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes in this case trust was created and irrevocable before date it is represented that no additions constructive or actual have been made to trust grandson’s family_trust great-grandsons’ trust or great-granddaughters’ trust while they existed or since their creation consequently great-grandsons’ trust and great-granddaughters’ trust are currently exempt from gst tax in the date private_letter_ruling the service ruled that the partition of grandson’s family_trust into great-grandsons’ trust and great-granddaughters’ trust pursuant to the date settlement agreement and the date court order does not cause grandson’s family_trust or the two successor trusts to be subject_to income gift or gst taxes the reallocation of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust is made pursuant to the date settlement agreement and the date court order accordingly based upon the facts submitted and the representations made we conclude that the reallocation of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust as a consequence of the death without lawful issue of great-grandson including the transfer of certain non-divisible assets by great- grandsons’ trust to an llc in compliance with the date settlement agreement attachment ix and the date court order will not cause great-grandsons’ trust and great-granddaughters’ trust to be subject_to gst tax under sec_2601 plr-132459-15 ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_2512 provides that if the gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_25_2512-8 provides that transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefor however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth a consideration not reducible to a value in money or money’s worth as love and affection promise of marriage etc is to be wholly disregarded and the entire value of the property transferred constitutes the amount_of_the_gift similarly a relinquishment or promised relinquishment of dower or curtsey or of a statutory estate created in lieu of dower or curtsey or of other marital rights in the spouse’s property or estate shall not be considered to any extent a consideration in money or money’s worth on date the service issued a private_letter_ruling that the partition of grandson’s family_trust into great-grandsons’ trust and great-granddaughters’ trust pursuant to the date settlement agreement and the date court order did not cause grandson’s family_trust great-grandsons’ trust or great-granddaughters’ trust to be subject_to income gift or gst taxes plr-132459-15 in this case the reallocation of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust is made pursuant to the date settlement agreement and the date court order after the proposed reallocation of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust including the transfer of certain non-divisible assets by great-grandsons’ trust to an llc each beneficiary of great-grandsons’ trust and great-granddaughters’ trust will have the same beneficial_interest as he or she had under trust and the settlement agreement and court order dated date because the beneficial interests of the beneficiaries are the same both before and after the proposed reallocation no transfer of property will be deemed to occur as a result of the reallocation accordingly based on the facts submitted and the representations made we conclude that the reallocation of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust as a consequence of the death without lawful issue of great-grandson including the transfer of certain non-divisible assets by great- grandsons’ trust to an llc in compliance with the date settlement agreement attachment ix and the date court order will not give rise to a gift under sec_2501 by any of the parties to the date settlement agreement ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained sec_1_1001-1 provides that the severance of a_trust including without limitation a severance that meets the requirements of sec_26_2642-6 or of sec_26_2654-1 of this chapter is not an exchange of property for other_property differing materially either in_kind or in extent if - i an applicable_state_statute or the governing instrument plr-132459-15 authorizes or directs the trustee to sever the trust and ii any non-pro rata funding of the separate trusts resulting from the severance whether mandatory or in the discretion of the trustee is authorized by an applicable_state_statute or governing instrument a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in the realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the internal_revenue_code code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite in this case the reallocation of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust is authorized by paragraph b and paragraph c of attachment ix to the date settlement agreement which the court approved in the date court order as the governing instrument of the successor trusts see sec_1 h the reallocation and distribution of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust except for certain non-divisible assets will be done in_kind so that a proportionate interest in each separate asset and related liability in the reallocating trust will replicate the original partition process this is the functional equivalent of a pro_rata division and distribution of assets and liabilities between the two successive trusts so that the reallocation in this case does not result in a material difference in_kind or extent of the legal entitlements enjoyed by the successor trusts’ beneficiaries within the meaning of cottage savings consequently pursuant to revrul_56_437 no gain_or_loss will be realized or recognized by great-grandsons’ trust or great-granddaughters’ trusts or the beneficiaries of any of the successor trusts from the pro_rata reallocation and distribution of assets and liabilities as a result of this reallocation under sec_61 and sec_1001 plr-132459-15 accordingly based upon the facts submitted and the representations made we conclude that the reallocation of assets and liabilities from great-grandsons’ trust to great-granddaughters’ trust as a consequence of the death without lawful issue of great-grandson not including the transfer of certain non-divisible assets by great- grandsons’ trust to an llc in compliance with the date settlement agreement attachment ix and the date court order will not result in a sale_or_exchange or other_disposition of any property for purposes of sec_1001 and thus no gain_or_loss will be recognized by great-grandsons’ trust and great-granddaughters’ trusts or the beneficiaries or these trusts on the division and reallocation of assets and liabilities for purposes of sec_61 or sec_1001 ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_721 provides that as a general_rule no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1001 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1001 for determining loss over the amount_realized sec_1_1001-1 provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained in this case after the partition of great-grandsons’ trust of assets being contributed to the llc great-grandsons’ trust will continue to be subject_to the dispositive provisions of trust and the date settlement agreement attachment ix and the date court order therefore under cottage savings the properties exchanged are not materially different and there would be no realization of gain_or_loss the distribution of ownership interests in the llc by great-grandsons’ trust as part of the partition of great-grandsons’ trust and the conversion of the llc from a disregarded_entity to an entity taxed as a partnership will not give rise to income under sec_61 and will not cause a capital_gain or loss to be realized under sec_721 no gain_or_loss is recognized by either of the trusts as a result of the conversion of the disregarded_entity to a partnership any distribution of money or other_property from the partnership to either trust is subject_to the disguised sale rules under sec_707 plr-132459-15 as a result of the partition of assets being contributed to the llc great- grandsons’ trust will receive f percent of the equity_interest in the llc and great- granddaughters’ trust will receive g percent of the equity_interest in the llc therefore this partition will cause the llc to convert from a disregarded_entity to a partnership as described in situation in revrul_99_5 1999_1_cb_434 under revrul_99_5 great-grandsons’ trust will be treated as owning an f percent interest in each of the llc’s assets and great-granddaughters’ trust will be treated as owning a g percent interest in each of the llc’s assets both of the trusts will be treated as contributing the trusts’ respective interests in those assets to a partnership in exchange for ownership interests in the partnership accordingly based upon the facts submitted and the representations made we conclude that the transfer of certain non-divisible assets by great-grandsons’ trust to the llc the distribution of ownership interests in the llc by great-grandsons’ trust to both great-grandsons’ trust and great-granddaughters’ trust and the conversion of the llc from a disregarded_entity to an entity taxed as a partnership in compliance with the date settlement agreement attachment ix and the date court order will not cause any party to the date settlement agreement to realize income under sec_61 and will not constitute a taxable sale exchange or disposition of an asset whether or not capital by the parties to the date settlement agreement ruling_request sec_301_7701-3 of the procedure and administration regulations provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that except as provided in sec_301 b unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner in this case the contribution of non-divisible assets to the llc in exchange for the ownership_interest in the llc will be disregarded for federal tax purposes because it is represented that the llc will not elect to be classified as an association and therefore will be disregarded as an entity separate from its owner for federal tax purposes accordingly based upon the facts submitted and the representations made we conclude that no gain_or_loss will be recognized by great-grandsons’ trust upon the transfer of assets to the llc in exchange for all of the ownership_interest of the llc and plr-132459-15 the assumption by the llc of or taking of the transferred assets subject_to certain existing liabilities except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman chief branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
